

117 HR 1445 IH: American Heritage Protection Act of 2021
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1445IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Carl introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo prohibit the Secretary of the Interior from changing the names of certain memorials or move any statues related to certain wars, and for other purposes.1.Short titleThis Act may be cited as the American Heritage Protection Act of 2021.2.Prohibition on changing names and moving statuesThe Secretary of the Interior shall not—(1)change the name of or alter in any way—(A)the Lincoln Memorial;(B)the Jefferson Memorial;(C)the Franklin Delano Roosevelt Memorial;(D)the Dwight D. Eisenhower Memorial;(E)the Theodore Roosevelt Island; or(F)the Washington Monument; or(2)move, or alter in any way, any statue located on Federal land related to—(A)the War of 1812;(B)the Civil War; or(C)the Revolutionary War.